Citation Nr: 0906035	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-42 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for allergic 
rhinitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial increased rating for right 
inguinal hernia, currently evaluated as noncompensable.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to August 1990 
and from October 1990 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above-referenced claims.  

Based on the additional development, the RO in a March 2008 
rating decision granted service connection for 
pseudofolliculitis barbae; as a result there is no case or 
controversy as to that issue.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  The January 2003 rating action had also 
awarded service connection for hemorrhoids, assigned a 
noncompensable evaluation, and had denied service connection 
for conjunctivitis.  The Veteran had disagreed with the 
evaluation assigned to the hemorrhoids and with the denial of 
service connection for conjunctivitis in January 2004 and 
these issues were included on the October 2004 statement of 
the case.  However, because had failed to perfect these 
issues on his December 2004 substantive appeal, they are no 
longer before the Board for appellate consideration.  See 
38 C.F.R. § 20.200 (2008).  Therefore, the issues currently 
in appellate status are only those set out on the title page. 

A hearing before a Veterans' Law Judge was scheduled in 
November 2008 at the RO, for which the veteran failed to 
appear.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis have been assigned the 
highest available schedular disability rating under the 
pertinent diagnostic code, and there is no evidence of 
exceptional factors, such as frequent hospitalizations or 
marked interference with employment due to the service-
connected allergic rhinitis to warrant referral for 
consideration of an extra-schedular evaluation.

2.  The Veteran's inguinal hernia is not manifested by a 
postoperative recurrent,  readily reducible hernia that is 
well supported by a truss or belt.

3.  The competent evidence of record does not show that the 
Veteran currently has a low back disorder that was caused by 
or incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent disabling for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 38 C.F.R. § 4.97, Diagnostic Code 6522 (2008). 

2.  The criteria for an initial compensable rating for a 
right inguinal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, Diagnostic Code 7338 
(2008).

3.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107; 38 C.F.R.  3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In November 2002, prior to the initial adjudication of the 
Veteran's claims for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.
As to the issue of a higher disability rating for the now 
service-connected allergic rhinitis and right inguinal 
hernia, an increased rating is a "downstream" issue.  Once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nichlson, 20 Vet. App. 419 (2006) (citing Dingess).
Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, the matter was readjudicated in the 
October 2004 Statement of the Case, wherein he was provided 
notice of information required to substantiate his increased 
disability rating claims.

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided VA medical examinations in December 2002 and 
February 2008.  

In support of his claims, the Veteran reported having 
received treatment from L.J.A.H.C. from 1980 until the 
present.  The RO contacted the facility in October 2007 and 
January 2008 in an attempt to obtain records of this 
treatment, but was notified in February 2008 that the 
L.J.A.H.C. had no records of the veteran on file.  The 
veteran was notified of the status of his records in a letter 
dated in March 2008.  In a March 2008 formal finding 
memorandum, the RO determined that the Veteran's outpatient 
records from this facility were unavailable for review, 
despite the VA having exhausted all efforts to obtain this 
information.  The RO indicated that all further attempts to 
obtain the information would be futile, as there records were 
not available.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    




Legal Criteria for Increased Disability Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Allergic Rhinitis

Turning to the merits of this case, the Veteran's service-
connected allergic rhinitis disability is currently rated as 
30 percent disabling under Diagnostic Code 6522.  Under 38 
C.F.R. § 4.97, Diagnostic Code 6522, a 30 percent rating is 
warranted for allergic or vasomotor rhinitis with polyps.  
This is the maximum evaluation provided under this diagnostic 
code.  Higher evaluations are allowed for bacterial rhinitis 
and glaucomatous rhinitis.  

The Veteran's service treatment records were obtained, which 
document the history of his allergic rhinitis disability.  
The records show that the Veteran was diagnosed with the 
condition in May 1999.  Subsequently, his condition was 
treated with medication during his period of active service.  

The Veteran underwent a VA examination for his allergic 
rhinitis in December 2002.  He reported having increased 
difficulty with his condition with changes in the weather; 
his symptoms were reported as an increased difficulty 
breathing through the nose, a hoarse voice, and nasal 
discharge.  He reported treating this condition with 
prescription medication.  On physical examination, the 
Veteran was noted to have significant nasal obstruction, 
characterized by a 90 percent obstruction on the right and a 
60 percent obstruction on the left.  Polyps were noted in the 
left nostril.  A radiologic examination of the sinus revealed 
a negative study.  The diagnosis was allergic rhinitis.  The 
examiner stated that the Veteran should be able to be 
gainfully employed and stated that he should have no problem 
in performing most household activities.  

The RO obtained the veteran's VA outpatient treatment 
records, dated from May 2004 to March 2008, which show 
intermittent treatment of his allergic rhinitis disability.  

In February 2008, the Veteran underwent a second VA 
examination for his allergic rhinitis, at which time he 
reported having constant sinus problems.  He reported having 
been incapacitated as often as once a month due to his 
sinusitis episodes, with the episodes lasting for two days.  
He identified his symptoms as an interference with breathing 
through the nose, purulent nasal discharge, hoarseness of the 
voice, pain, headaches, and crusting.  Examination of the 
nose revealed no nasal obstruction, deviated septum or nasal 
polyps.  Objective findings revealed allergic rhinitis due to 
the presence of nasal turbinate swelling and serous 
discharge.  There were no findings of bacterial rhinitis or 
sinusitis detected.  The diagnosis of allergic rhinitis 
remained unchanged.  

Review of the evidence of record reflects that an evaluation 
in excess of 30 percent is not warranted in this case.  As 
noted above, a 30 percent evaluation is the maximum rating 
allowable for allergic rhinitis under Diagnostic Code 6522.  
As the Veteran's service-connected rhinitis has received the 
maximum evaluation allowable under Diagnostic Code 6522, 
there is no possibility of a rating in excess of 30 percent 
disabling under this diagnostic code.  Moreover, the medical 
evidence is negative for a diagnosis of bacterial rhinitis or 
glaucomatous rhinitis, which would allow for a higher 
evaluation of this ability under different diagnostic codes.  
See Diagnostic Codes 6523, 6524.  The Veteran is in receipt 
of the maximum evaluation for allergic rhinitis, and this 
disability is not characterized by symptoms that would allow 
a higher evaluation under the criteria for bacterial or 
glaucomatous rhinitis.  As such, a higher evaluation is not 
for application.
 
The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

As the preponderance of the evidence is against the claim for 
an increased disability rating, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
C.F.R. §§ 4.7, 4.130; Diagnostic Code 6522; Gilbert v. 
Derwinski, 1 Vet App. 49 (1990).

Right Inguinal Hernia

By way of the January 2003 rating decision, the Veteran's 
service-connected right inguinal hernia disability has been 
assigned a noncompensable rating.  Inguinal hernias are 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.114, Diagnostic Code 7338.  Under Diagnostic Code 
7338, an inguinal hernia warrants a 10 percent rating if 
there is a recurrent postoperative inguinal hernia which is 
readily reducible and well supported by truss or belt.  If 
there is a recurrent postoperative inguinal hernia which is 
small or unoperated and irremediable, not well supported by a 
truss or not readily reducible, a 30 percent rating is 
warranted.  If there is a large postoperative recurrent 
inguinal hernia which is not well supported under ordinary 
circumstances and not readily reducible, when considered 
inoperable, a 60 percent rating is warranted.  A note to 
Diagnostic Code 7338 provides that 10 percent is to be added 
for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.

Service treatment records show that the Veteran was first 
diagnosed with a right inguinal hernia in February 1987, and 
that he underwent corrective surgery later that same month.  
The records show that there were no complications or 
residuals noted from the Veteran's surgery.  

The evidence of record reflects that the Veteran underwent a 
VA examination in December 2002.  The examination indicated 
that the Veteran's abdominal examination was normal; the 
examination was negative for an inguinal hernia.  The 
examiner noted the presence of a well healed scar, without 
keloid formation or tenderness.  There was no evidence of 
disfigurement or limitation of function as a result of the 
scar.  The diagnosis was stats post inguinal hernia with a 
residual scar.  

Private medical records dated in 2003 show that the Veteran 
was treated for a right lower quadrant muscle strain and 
pelvic pain.  His pain was described as a strained muscle.  
He was prescribed pain medication, and his muscle strain was 
noted to be resolved approximately two to three weeks after 
his initial treatment.  

A second VA examination was conducted in February 2008, at 
which time the Veteran reported having pain in his testicle 
and a groin strain.  He reported having undergone a hernia 
repair , and experiencing residual swelling and pain.  
Physical examination of the abdomen revealed no striae of the 
abdominal wall, distention of the superficial veins, ostomy, 
or tenderness to palpation.  No inguinal hernia was noted; 
the examination was also negative for a ventral or femoral 
hernia.  The diagnosis was changed to scar, status post right 
inguinal hernia repair, based on the subjective report of 
corrective surgery and the objective findings of a surgical 
scar.  The residuals of the Veteran's inguinal hernia repair 
were listed as scar and pain.

Based on the evidence of record, the Board finds that a 
compensable rating for the Veteran's right inguinal hernia is 
not warranted.  As noted above, a 10 percent evaluation is 
warranted  for a postoperative recurrent, readily reducible 
hernia that is well supported by a truss or belt.  Although 
the Veteran was treated for a muscle strain and pelvic pain 
in 2003, the medical evidence of record is negative for a 
diagnosis of a right inguinal hernia following the veteran's 
separation from service.  Significantly, both the December 
2002 and the February 2008 VA examination found no 
reoccurrences of a hernia.  There is no evidence that would 
suggest that the Veteran currently has a readily reducible 
hernia that is well supported by a truss or belt.  Thus, the 
preponderance of the evidence does not show that a higher 
evaluation is warranted for the Veteran's service-connected 
inguinal hernia.
   
The Board recognizes that both the December 2002 February 
2008 VA examinations addressed the Veteran's surgical scar 
for his hernia.  However, during both examinations, the 
examiners found that the scar was not painful or tender.  
Thus, a separate rating is not warranted for the veteran's 
surgical scars. 

In arriving at this conclusion, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson, 12 Vet. App. at 125-26.  It is the 
Board's conclusion, however, that the Veteran's post-
operative bilateral hernia has never been more than 
noncompensable disabling since the time that the underlying 
claim for service connection was filed.  A "staged rating" is 
not warranted.

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell, 9 
Vet. App. 337. 

Service Connection- Low Back Disorder

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran claims to have a low back disorder 
as the result of his period of active service.  Having 
reviewed the evidence of record, and the applicable laws, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection.

The Veteran's service treatment records are negative for 
findings or a diagnosis of a low back disorder.  A September 
1996 report of medical history shows that the veteran 
reported having received chiropractic treatment for three 
years.  However, the associated report of medical examination 
report shows that the clinical evaluation of his spine was 
normal.  Subsequent records are negative for any reports or 
findings of a low back condition in service.  
 
The December 2002 VA examination report shows that the 
Veteran reported having experienced low back pain since early 
2002.  Examination of the lumbar spine did not reveal any 
radiation of pain on movement, muscle spasms, or tenderness.  
Radiological examination of the lumbar spine revealed a 
negative study.  The examiner stated that there was no 
diagnosis given because there was no pathology to render a 
diagnosis.  

The Veteran's May 2004 to March 2008 VA medical records and 
his 2003 private medical records are negative for a diagnosed 
low back disorder.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for a low back disorder.  The competent 
medical evidence does not show that the Veteran has a current 
diagnosis of a low back disorder, or that he was diagnosed or 
treated for said condition during his period of active 
service.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board recognizes the Veteran's report of low back pain 
during the December 2002 VA examination.  The VA examiner, 
however, concluded that there was no low back diagnosis, as 
there was no underlying pathology with which to render a 
diagnosis.  To the extent the medical evidence of record 
contains complaints, treatment, or a diagnosis of pain, the 
Board notes that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999). 
       
Moreover, the Board finds probative the December 2002 VA 
examiner's opinion that there was no diagnosis low back 
condition.  This opinion is considered probative as it is 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995). 

The Board has considered the Veteran's statements in support 
of his claim that he has a low back disorder that is the 
result of his military service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 
       

ORDER

Entitlement to an initial increased rating for allergic 
rhinitis, currently evaluated as 30 percent disabling is 
denied.

Entitlement to an initial increased rating for right inguinal 
hernia, currently evaluated as noncompensable is denied.

Entitlement to service connection for a low back disorder is 
denied.  




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


